Pur Curiam.
This case was tried before Judge Lloyd in the. Middlesex Circuit Court without a jury, who gave judgment in favor of the plaintiffs, and defendants appealed.
The record brought up fails to show any request to the trial court, by the appealing party, to make a finding or findings of law or fact, or law and fact, or any exception or objection to the adverse finding made. On this record there is nothing to be reviewed. Blanchard Brothers v. Beveridge, 86 N. J. L. 561. See, also, Webster v. Freeholders of Hudson, Id. 256.
The judgment, under review must be affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Syvayze, Teenchabd, Parker, Bergen, Minturn, Kalisoh, Black, Vbedkxbuegh, White, Teehune, HepPJENHEIMKR, WILLIAMS, TAYLOE, JJ. 16.
Fo reversal—Kone.